Case: 20-50323     Document: 00515659541         Page: 1       Date Filed: 12/03/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          December 3, 2020
                                  No. 20-50323                              Lyle W. Cayce
                                                                                 Clerk

   Future Proof Brands, L.L.C.,

                                                              Plaintiff—Appellant,

                                      versus

   Molson Coors Beverage Company, formerly known as Molson
   Coors Brewing Company; MillerCoors, L.L.C.,

                                                            Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                               No. 1:20-CV-144


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Future Proof Brands, L.L.C. (“Future Proof”) and Molson Coors
   (“Coors”) sell competing hard seltzer beverages. Future Proof named its
   seltzer “Brizzy.” Coors chose “Vizzy.” Future Proof sued Coors for trade-
   mark infringement, claiming that consumers would confuse Vizzy and
   Brizzy. The district court denied Future Proof’s motion for a preliminary
   injunction. Finding no abuse of discretion, we affirm.
Case: 20-50323        Document: 00515659541             Page: 2      Date Filed: 12/03/2020




                                         No. 20-50323


                                               I.
           Hard seltzers are alcoholic beverages that contain carbonated water,
   alcohol, and—in most cases—fruit flavors, and that have enjoyed skyrocket-
   ing popularity in the United States. 1 Many alcoholic-beverage makers have
   rushed to capitalize on that trend, releasing their own lines of hard seltzers.
   Future Proof and Coors are two such competitors.
           Both named their hard seltzers with a variation of the word “fizzy.”
   Future Proof styles Brizzy as a “seltzer cocktail” and sells 12-packs at retail
   for $14.99 in four states. Future Proof registered its BRIZZY mark with the
   United States Patent and Trademark Office (“USPTO”) in 2019. Coors
   branded Vizzy by amalgamating its two “most prominent attributes: Vitamin
   C and fizzy.” Future Proof contends that Coors knew about Brizzy by the
   time it began marketing Vizzy and that a wholesaler once asked a Future
   Proof employee about Vizzy instead of Brizzy.
           Neither company was the first to have the inspiration to brand a car-
   bonated product with a variant of “fizzy.” Other products include Malibu’s
   “FIZZY PINK LEMONADE,” Malibu’s “FIZZY MANGO” drink,
   “IZZE” sparkling juice, “FIZZY FOX” sparkling shrub, IGA’s “FIZZY”
   sparkling water, and Hubble’s “FIZZY JUICE” sparkling juice drink.




           1
             For instance, the two best-selling brands of hard seltzers—White Claw and
   Truly—together sold over 64 million cases in 2019. See also Elena Elmerinda Scialabba,
   A Copy of a Copy of a Copy: Internet Mimesis and the Copyrightability of Memes, 18 Duke L.
   & Tech. Rev. 332, 350 n.139 (2020) (“[T]he U.S. is experiencing a White Claw shortage
   thanks to the many, many memes that drove the season’s insatiable thirst for the fizzy
   alcoholic beverage.” (cleaned up)).




                                               2
Case: 20-50323      Document: 00515659541           Page: 3    Date Filed: 12/03/2020




                                     No. 20-50323


          The parties’ respective products look like this:




   The cans are dissimilar in a variety of ways. First, they are shaped differently.
   Second, Brizzy cans have “solid and dark backgrounds” along with a
   “‘digital’ appearance with bubbles and the vague shapes of drinking
   glasses.” In contrast, Vizzy cans have “white backgrounds” and “pictures
   of fruit.” Third, the text on each is different. Brizzy cans include the flavor
   and the words “SELTZER COCKTAIL” in small text. Vizzy cans feature
   the words “HARD SELTZER,” the flavor, and the bolded phrase “With
   Antioxidant Vitamin C.”
          Future Proof sued Coors for trademark infringement, seeking to pre-
   liminarily enjoin Coors from “selling and marketing products confusingly
   similar to” its BRIZZY mark. The district court declined to issue the injunc-
   tion. Future Proof timely appeals.

                                          II.
          We review the denial of a preliminary injunction for abuse of discre-
   tion. MWK Recruiting Inc. v. Jowers, No. 19-51064, 2020 U.S. App. LEXIS
35286, at *3 (5th Cir. Nov. 6, 2020) (per curiam) (unpublished). “As to each
   element of the district court’s preliminary-injunction analysis, however, the
   district court’s findings of fact are subject to a clearly-erroneous standard of
   review, while conclusions of law are subject to broad review and will be




                                          3
Case: 20-50323         Document: 00515659541                Page: 4       Date Filed: 12/03/2020




                                           No. 20-50323


   reversed if incorrect.” Dennis Melancon, Inc. v. City of New Orleans, 703 F.3d
262, 267 (5th Cir. 2012) (cleaned up). For instance, the preliminary-
   injunction factor at issue—likelihood of confusion—“is a question of fact
   reviewed for clear error.” 2 Under the clearly-erroneous standard, we uphold
   factual findings that “are plausible in light of the record as a whole.” Moore
   v. Brown, 868 F.3d 398, 403 (5th Cir. 2017) (per curiam).
           A preliminary injunction is “an extraordinary remedy which should
   not be granted unless the party seeking it has clearly carried [its] burden of
   persuasion . . . .” PCI Transp., Inc. v. Fort Worth & W. R.R. Co., 418 F.3d 535,
   545 (5th Cir. 2005) (cleaned up). “Only under extraordinary circumstances
   will we reverse the denial of a preliminary injunction.” Anderson v. Jackson,
   556 F.3d 351, 355–56 (5th Cir. 2009) (cleaned up). Even if we disagree with
   the district court’s analysis in some places, “we may not simply . . . substitute
   our judgment for the trial court’s, else that court’s announced discretion
   would be meaningless.” White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir.
   1989) (cleaned up).

                                                 III.
           A plaintiff must prove four factors to obtain a preliminary injunction. 3


           2
              Am. Rice, Inc. v. Producers Rice Mill, Inc., 518 F.3d 321, 328 (5th Cir. 2008)
   (cleaned up). It is true that, “[w]hen a likelihood-of-confusion factual finding is inextric-
   ably bound up in, or infected by, a district court’s erroneous view of the law, we may con-
   duct a de novo review of the fully-developed record before us.” Elvis Presley Enters., Inc. v.
   Capece, 141 F.3d 188, 196 (5th Cir. 1998) (cleaned up). To the extent that the district court
   incorrectly ascertained the law, as noted below, those errors did not infect its likelihood-of-
   confusion finding. We thus review the likelihood-of-confusion finding for abuse of discre-
   tion, not de novo.
           3
              Planned Parenthood Ass’n of Hidalgo Cnty., Inc. v. Suehs, 692 F.3d 343, 348 (5th
   Cir. 2012) (“To obtain a preliminary injunction, the appellees were required to demon-
   strate (1) a substantial likelihood of success on the merits, (2) a substantial threat of irrep-
   arable injury if the injunction were not granted, (3) that their substantial injury outweighed
   the threatened harm to the party whom they sought to enjoin, and (4) that granting the




                                                  4
Case: 20-50323        Document: 00515659541              Page: 5       Date Filed: 12/03/2020




                                         No. 20-50323


   Because Future Proof fails on the first factor—“a substantial likelihood of
   success on the merits”—we do not address the other three.                      Planned
   Parenthood, 692 F.3d at 348.
           To determine likelihood of success on a trademark-infringement
   claim, courts consider (1) the type of mark infringed, (2) the similarity be-
   tween the marks, (3) the similarity of the products, (4) the identity of the
   retail outlets and purchasers, (5) the identity of the advertising media used,
   (6) the defendant’s intent, (7) evidence of actual confusion, and (8) the
   degree of care exercised by potential purchasers. Bd. of Supervisors for La.
   State Univ. Agric. & Mech. Coll. v. Smack Apparel Co., 550 F.3d 465, 478 (5th
   Cir. 2008). We label those “digits of confusion.” Viacom Int’l v. IJR Cap.
   Invests., L.L.C., 891 F.3d 178, 192 (5th Cir. 2018).
           Two of those digits possess particular prominence: The sixth—bad
   intent—is “not necessary” but “may alone be sufficient to justify an infer-
   ence that there is a likelihood of confusion.” Streamline Prod. Sys., Inc. v.
   Streamline Mfg., Inc., 851 F.3d 440, 455 (5th Cir. 2017) (cleaned up). Like-
   wise, the seventh—actual confusion—constitutes the “best evidence of a
   likelihood of confusion.” Viacom, 891 F.3d at 197 (cleaned up).
           “[A] finding of a likelihood of confusion need not be supported by a
   majority of the [digits].” Streamline Prod., 851 F.3d at 453 (cleaned up). And
   district courts may weigh those digits “differently from case to case, depend-
   ing on the particular facts and circumstances involved.” Id. (cleaned up).
           The district court concluded that the third, fourth, and fifth digits
   favored granting the injunction. Neither party contests that decision, so we
   don’t consider those digits. Future Proof contends that the court erred in



   preliminary injunction would not disserve the public interest.”).




                                               5
Case: 20-50323      Document: 00515659541          Page: 6   Date Filed: 12/03/2020




                                    No. 20-50323


   evaluating the first, second, sixth, seventh, and eighth digits. We examine
   each. Although the court made some errors, it correctly concluded that
   Future Proof failed to show a substantial likelihood of success on its
   trademark-infringement claim.

                                         A.
          Future Proof contends that the district court erred in determining that
   the first digit—“the type of mark allegedly infringed”—weighed against the
   injunction. Smack Apparel, 550 F.3d at 478 (cleaned up). We disagree.
          The type-of-mark digit refers to the strength of a mark: Strong marks
   receive “the widest ambit of protection,” and weak marks do not. Sun Banks
   of Fla., Inc. v. Sun Fed. Sav. & Loan Ass’n, 651 F.2d 311, 315 (5th Cir. July
   1981). To determine the strength of a mark, we examine (1) “where the mark
   falls on a spectrum . . . .” of categories and (2) “the standing of the mark in
   the marketplace.” Am. Rice, 518 F.3d at 330.

                                         1.
          The spectrum employs five categories: “(1) generic, (2) descriptive,
   (3) suggestive, (4) arbitrary, and (5) fanciful.” Streamline Prod., 851 F.3d
   at 451 (cleaned up). “[T]he strength of a mark, and of its protection,
   increases as one moves away from generic and descriptive marks toward
   arbitrary marks.” Am. Rice, 518 F.3d at 330 (cleaned up). We must deter-
   mine (1) which categories on the spectrum are strong and (2) where BRIZZY
   falls on the spectrum.

                                         a.
          The relevant spectrum measures two separate aspects of
   trademarks—distinctiveness and strength. Future Proof confuses the two.
   First, distinctiveness is a “condition[] for registration” of a mark on the
   principal register: “The more distinctive the mark, the more readily it quali-




                                         6
Case: 20-50323         Document: 00515659541                Page: 7       Date Filed: 12/03/2020




                                           No. 20-50323


   fies for the principal register.” U.S. Pat. & Trademark Off. v. Booking.com
   B. V., 140 S. Ct. 2298, 2302 (2020). Generic marks are never distinctive. Id.
   at 2303. Descriptive marks can become distinctive, but only by acquiring
   “secondary meaning.” Id. (cleaned up). Suggestive, arbitrary, and fanciful
   marks are “inherently distinctive . . . .” Id. at 2302 (cleaned up).
           Second, that spectrum helps us determine a mark’s strength. See Sun
   Banks, 651 F.2d at 315. But the strength inquiry is different from the distinc-
   tiveness inquiry in that suggestive marks don’t always make the cut. “A
   strong mark is usually fictitious, arbitrary or fanciful . . . .” Id. Suggestive
   marks, on the other hand, are “comparatively weak . . . .” 4 Moreover, classi-
   fication of the mark on the spectrum is “not conclusive of ‘strength,’ . . .
   [because] a descriptive mark through vigorous promotion can become a
   strong mark, and an arbitrary mark that is not well known in the market can
   be a weak mark.” 5
           In a word, suggestive marks are not necessarily strong marks that favor
   granting an injunction. For instance, we have found that suggestive marks




           4
            Sun Banks, 651 F.2d at 315; see also RESTATEMENT (THIRD) UNFAIR COMPE-
   TITION § 21, cmt. i (“As a general rule, trademarks that are fanciful or arbitrary tend to be
   stronger than those that are suggestive, and suggestive marks tend to be stronger than those
   that are descriptive . . . .”).
           5
             RESTATEMENT (THIRD) UNFAIR COMPETITION § 21, cmt. i. For instance, even
   where we concluded that a term might be arbitrary, we still concluded that the first digit
   weighed against finding a likelihood of confusion. Sun Banks, 651 F.2d at 315, 318 (con-
   cluding that arbitrariness “does not precipitate absolute protection. Arbitrariness refers to
   the quality of a mark, i. e., [sic] that it bears no relation to the service provided. The ulti-
   mate strength of a mark, the key inquiry before us, is determined by a number of factors
   which establish its standing in the marketplace.” (emphases added)).




                                                  7
Case: 20-50323         Document: 00515659541               Page: 8      Date Filed: 12/03/2020




                                          No. 20-50323


   support granting an injunction, 6 support denying an injunction, 7 or are
   indeterminate, 8 depending on other factors that help establish strength.
           At issue is whether BRIZZY is strong—not whether it’s distinctive. 9
   Thus, Future Proof cannot prevail on that digit solely by showing that
   BRIZZY is suggestive.

                                                b.
           The district court concluded that BRIZZY is descriptive. Coors
   agrees. Future Proof, on the other hand, contends that BRIZZY is arbitrary
   or suggestive. Neither party suggests that BRIZZY is generic or fanciful, so
   we don’t analyze those categories. We conclude that BRIZZY is suggestive.
           Courts define descriptive, suggestive, and arbitrary marks by their
   relationship to the products they represent. Descriptive marks “convey[] an



           6
            Where we found little persuasive evidence of third-party usage of a mark, we con-
   cluded that a mark’s status as suggestive “weighs in favor of finding a likelihood of con-
   fusion.” Streamline Prod., 851 F.3d at 454
           7
             We recently concluded that a suggestive mark’s potential strength was “substan-
   tially undercut by [its] lack of recognition in the market and widespread third-party use.”
   Springboards to Educ., Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 815 (5th Cir. 2019), as
   revised (Jan. 29, 2019), as revised (Feb. 14, 2019). Even though the mark at issue was
   suggestive, we still concluded that “the first digit suggests no likelihood of confusion.” Id.
           8
              Where we determined that a mark was arguably suggestive, but also “appears
   frequently on cosmetics and grooming products,” we could not “say with certitude that
   [the mark] is strong or weak.” Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221,
   227–28 (5th Cir. 2009). In Xtreme Lashes, we determined that “[f]or summary judgment
   purposes”—where we had to view all facts in the light most favorable to the plaintiff—
   “the mark is entitled to protection.” Id. at 228. That same conclusion is not warranted
   where, as here, a plaintiff must prove that it has “clearly carried [its] burden of persuasion
   . . . .” PCI Transp., 418 F.3d at 545 (cleaned up).
           9
             Future Proof claims we must decide “whether the mark is inherently distinctive.”
   But that’s wrong. The present suit isn’t about whether BRIZZY makes it onto the principal
   register. It’s already there. And Coors doesn’t dispute the validity of that registration.




                                                 8
Case: 20-50323         Document: 00515659541              Page: 9       Date Filed: 12/03/2020




                                          No. 20-50323


   immediate idea of the qualities, characteristics, effect, purpose, or ingredi-
   ents of a product or service.” 10 Suggestive marks “require[] the consumer
   to exercise the imagination in order to draw a conclusion as to the nature of
   the goods . . . .” Amazing Spaces, 608 F.3d at 241 (emphasis added) (cleaned
   up). Arbitrary marks “bear no relationship to the products or services to
   which they are applied.” Id. (emphasis added) (cleaned up). We must,
   therefore, determine whether BRIZZY (1) conveys an immediate idea of the
   qualities of seltzers, (2) requires consumers to exercise their imaginations to
   draw conclusions about seltzers, or (3) bears no relationship to seltzers.
           First, BRIZZY is not descriptive, because it does not “convey[] an
   immediate idea” about the characteristics of hard seltzers. Zatarains,
698 F.2d at 792. To conclude anything about hard seltzers from “brizzy,” a
   consumer must make an inference. For instance, a consumer might surmise
   that “brizzy”—because it rhymes with “fizzy”—denotes carbonation. But
   that consumer must first infer that “brizzy” is a play on “fizzy.” Using the
   same logic, a consumer might surmise that “brizzy”—because it rhymes
   with “dizzy”—denotes the sensation a consumer gets after a few rounds
   (because of a high alcohol content). But that consumer must first infer that
   “brizzy” is a play on “dizzy.” Either result constitutes conjecture. Given
   the necessary inference, BRIZZY does not “convey[] an immediate idea”
   about the characteristics of hard seltzers. Id. (emphasis added). 11


           10
             Zatarains, Inc. v. Oak Grove Smokehouse, Inc., 698 F.2d 786, 792 (5th Cir. 1983)
   (emphasis added), abrogated on other grounds by KP Permanent Make-Up, Inc. v. Lasting
   Impression I, Inc., 543 U.S. 111 (2004); see also Amazing Spaces, Inc. v. Metro Mini Storage,
   608 F.3d 225, 241 (5th Cir. 2010) (defining a descriptive term as one that “identifies a
   characteristic or quality of an article or service . . . .”).
           11
             To the extent our precedents employ various tests to determine descriptiveness,
   BRIZZY flunks them all. Under the dictionary test, “the dictionary definition of the word
   is an appropriate and relevant indication of the ordinary significance and meaning of words
   to the public.” Zatarains, 698 F.2d at 792 (cleaned up). But “[t]his test is inapplicable




                                                9
Case: 20-50323        Document: 00515659541               Page: 10        Date Filed: 12/03/2020




                                           No. 20-50323


           Second, BRIZZY is not arbitrary, because it “bear[s] [a] relationship
   to the products” to which it refers. Amazing Spaces, 608 F.3d at 241 (cleaned
   up). It rhymes with “fizzy,” which denotes the carbonated quality of hard
   seltzers. Moreover, arbitrary marks are usually “ordinary words which do
   not suggest or describe the services involved.” 12 And Future Proof concedes
   that “brizzy” is not an ordinary word in the English language, because Future
   Proof coined it. 13 BRIZZY is thus not arbitrary.
           Third, BRIZZY is suggestive. “Brizzy” relates to carbonation only



   because [“brizzy”] is not a standard dictionary term.” Blendco, Inc. v. Conagra Foods, Inc.,
   132 F. App’x 520, 521–22 (5th Cir. 2005) (per curiam).
           Under the imagination test, “[i]f a term requires imagination, thought and percep-
   tion to reach a conclusion as to the nature of goods,” it isn’t descriptive. Zatarains,
698 F.2d at 792 (cleaned up). As noted, a consumer must make an inference to reach any
   conclusion about the nature of hard seltzers from “brizzy.” We thus cannot conclude that
   “a consumer unfamiliar with [hard seltzers] would doubtless have an idea of [their] purpose
   or function” on seeing “brizzy.” Id.
           Under the competitor tests, we ask “whether competitors would be likely to need
   the terms used in the trademark in describing their products” or whether “a term actually
   has been used by others marketing a similar service or product.” Id. at 793 (cleaned up).
   But neither party suggests that competitors need to use “brizzy,” and neither party cites
   any instance of a competitor using “brizzy” to describe its product.
           12
              Union Nat’l Bank of Tex., Laredo v. Union Nat’l Bank of Tex., Austin, 909 F.2d
839, 845 (5th Cir. 1990). For instance, “Ivory is an arbitrary term as applied to soap.”
   Amazing Spaces, 608 F.3d at 241 (cleaned up). Where we concluded that “domino” was
   “a common English name for a game, a hooded costume, a type of mask, and a theory of
   political expansion,” we decided that “its application to sugar may be arbitrary.” Amstar
   Corp. v. Domino’s Pizza, Inc., 615 F.2d 252, 260 (5th Cir. 1980).
           13
                Fanciful marks—not arbitrary marks—“are most often coined words . . . .”
   Union Nat’l Bank, 909 F.2d at 845; see also Amstar, 615 F.2d at 260 (“Thus, ‘Domino’ is
   not a coined word, is not purely fanciful, and while its application to sugar may be arbitrary,
   it is still not to be accorded the same degree of protection given such coined and fanciful
   terms as ‘Kodak’ or ‘Xerox.’”). Because Future Proof does not contend on appeal that
   BRIZZY is fanciful, its contentions about coining “brizzy” only hurt its claim that BRIZZY
   is arbitrary.




                                                 10
Case: 20-50323        Document: 00515659541              Page: 11       Date Filed: 12/03/2020




                                         No. 20-50323


   because it rhymes with “fizzy.” 14 To make that connection—and make a
   conclusion about the carbonation of Brizzy—consumers must “exercise the
   imagination . . . .” Id. at 241 (cleaned up). A consumer must infer that
   “brizzy” is a play on “fizzy” and not on other words. That exercise of the
   imagination renders BRIZZY suggestive.
           Although we disagree with the district court’s classification of
   BRIZZY as a descriptive mark, suggestive marks—like descriptive marks—
   are “comparatively weak.” Sun Banks, 651 F.2d at 315. Thus, even if the
   district court erred in making that initial classification, its ultimate conclusion
   that BRIZZY is weak was not necessarily erroneous. 15

                                               c.
           Future Proof contends that the district court should have applied a
   presumption that BRIZZY was valid. We disagree.
           Registration of a mark on the principal register provides “prima facie
   evidence of the validity of the registered mark . . . .” 15 U.S.C. § 1057(b).
   That provision provides a presumption that a registered mark is inherently
   distinctive. All. for Good Gov’t v. Coal. for Better Gov’t, 901 F.3d 498, 507,
   508 (5th Cir. 2018). The rationale is that, if the USPTO didn’t require evi-
   dence of secondary meaning—which it would have needed if the mark were
   merely descriptive—the USPTO must have registered the mark based on its



           14
              Future Proof seems to suggest that “brizzy” has nothing to do with “fizzy,”
   claiming that Coors contended “ispe dixit” that “brizzy” “originates in large part from the
   term ‘fizzy.’” That’s an odd suggestion, given Brizzy’s slogan, “FOLLOW THE FIZZ.”
           15
             See Springboards to Educ., 912 F.3d at 815. Coors claims that Future Proof’s fail-
   ure to contend that BRIZZY is suggestive until its reply prohibits it from contending on
   appeal that BRIZZY is suggestive. We don’t decide that issue, because it wouldn’t change
   our analysis: Even assuming that BRIZZY is suggestive, the district court still did not err
   in concluding that BRIZZY is weak.




                                               11
Case: 20-50323        Document: 00515659541              Page: 12       Date Filed: 12/03/2020




                                          No. 20-50323


   conclusion that the mark is inherently distinctive. Nola Spice Designs, L.L.C.
   v. Haydel Enters., Inc., 783 F.3d 527, 537 n.1 (5th Cir. 2015).
           But “the presumption of validity that attaches to a service mark is not
   relevant to the issue of infringement.” Sun Banks, 651 F.2d at 315 (cleaned
   up). And that makes sense. For an infringement claim, we examine the
   strength of a mark, not its distinctiveness or validity. 16 Thus, Future Proof’s
   claim that the district court should have given “weight to the presumption of
   distinctiveness” is inconsistent with our precedent. 17

                                                2.
           Although Future Proof largely closes its argument by contending that
   BRIZZY is distinctive, that is not the end of our analysis. Besides the
   spectrum, to determine strength, “the key inquiry before us, is determined
   by . . . standing in the marketplace.” Sun Banks, 651 F.2d at 315. Specifically,
   evidence of “third-party single and multi-word uses” of a mark tends to show
   weakness. Id. at 316. We do not require third-party usage involving the plain-
   tiff’s entire mark, but instead only the portion of the plaintiff’s mark that the




           16
              Future Proof contends that, in Amazing Spaces, we “explain[ed]” that, where
   there is “overlap between the elements of infringement and the USPTO’s conclusion
   about validity,” we require “evidence . . . to overcome the presumption.” Not so. In fact,
   in Amazing Spaces, 608 F.3d at 234, we analyzed the presumption in the context of a claim
   that the mark there was not “legally protectable as a service mark,” and only after analyzing
   that claim did we examine trade-dress-infringement claims—without once referring to the
   presumption, id. at 250–52.
           17
              Although Future Proof doesn’t expressly advance it, one theory is that the pre-
   sumption of inherent distinctiveness does not provide a presumption in the context of an
   infringement claim, but it does provide evidence that a mark is not descriptive, but instead
   suggestive, arbitrary, or fanciful. Because Future Proof did not raise that theory, we do not
   address it. We note, however, that our conclusion that BRIZZY is suggestive comports
   with that theory.




                                                12
Case: 20-50323       Document: 00515659541              Page: 13       Date Filed: 12/03/2020




                                         No. 20-50323


   defendant also uses. 18
           Brizzy and Vizzy share the common “IZZY” root. Several third par-
   ties also brand their products with the “IZZY” root. Those include Malibu’s
   “FIZZY PINK LEMONADE,” Malibu’s “FIZZY MANGO” drink,
   “IZZE” sparkling juice, “BIZZY” coffee, “FIZZY FOX” sparkling shrub,
   IGA’s “FIZZY” sparkling water, and Hubble’s “FIZZY JUICE” sparkling
   drink. That third-party usage of the “IZZY” root tends to show that
   BRIZZY is weak. In fact, we recently concluded that a suggestive mark did
   not “enjoy strong standing in the market,” where the record showed six
   examples of third-party usage, which constituted “widespread third-party
   use.” Springboards to Educ., 912 F.3d at 815.
           Future Proof raises two objections to that analysis. First, it objects
   that “not one beverage product identified by Coors is a hard seltzer.” But we
   do not confine our analysis of third-party usage to products of the exact type
   that the plaintiff sells. 19


           18
              For instance, in Sun Banks, 651 F.2d at 316, where we analyzed the likelihood of
   confusion between “Sun Banks” and “Sun Federal Savings and Loan Association,” we
   found that “third-party use of the word ‘Sun’ . . . .” was persuasive of weakness. Simi-
   larly, in Holiday Inns, Inc. v. Holiday Out In Am., 481 F.2d 445, 446, 448 (5th Cir. 1973),
   where we analyzed the likelihood of confusion between “Holiday Inn” and “Holiday Out,”
   we found evidence that “‘Holiday’ is used, alone or in combination with words other than
   ‘Inn,’ throughout the United States” to be persuasive.
           19
               Thus, where we analyzed the likelihood of confusion between the marks of pizza
   and sugar companies, we examined third-party usage for products like “canned fruits,
   citrus, cigarettes, cheese, wheat flours, chrome-tanned leather, canned sardines, animal
   feed, envelopes, pencils, fishing line, candy mints, whiskey, ladies’ hosiery and hair-
   cream.” Amstar, 615 F.2d at 259. Where we examined the likelihood of confusion between
   two financial institutions, only 75 of 4,400 examples of third-party usage came from finan-
   cial institutions. Sun Banks, 651 F.2d at 316 & n.8.
           Future Proof is correct that “[t]hird-party use for unrelated products is not rele-
   vant when evaluating descriptiveness” under the competitor test. Xtreme Lashes, 576 F.3d
   at 233 (emphasis added). But standing in the marketplace and descriptiveness are two




                                               13
Case: 20-50323        Document: 00515659541               Page: 14        Date Filed: 12/03/2020




                                           No. 20-50323


           Second, Future Proof implies that we may not parse letters of a mark
   for the purposes of identifying third-party usage, contending that Coors
   “failed to identify a single competitor using the term ‘BRIZZY’ to market
   any product.” But we don’t require litigants to show third-party usage of the
   plaintiff’s entire mark. Instead, third-party usage involves the portion of the
   plaintiff’s mark that the defendant also uses. See Sun Banks, 651 F.2d at 314,
   316; Holiday Inns, 481 F.2d at 448.
           At bottom, it’s Future Proof’s contention about how the two marks
   might confuse consumers that warrants our parsing of BRIZZY. 20 Future
   Proof contends that consumers will confuse Brizzy and Vizzy not because the
   “Br” and “V” letters are similar, but because the marks share the common
   “IZZY” root. 21 Because Future Proof has made the shared “IZZY” root the
   basis of its claim, it is likewise appropriate to analyze third-party usage of the
   “IZZY” root. Because BRIZZY is suggestive and there is significant evi-
   dence of third-party usage, the district court’s conclusion that BRIZZY is
   weak is not “clear error” as Future Proof suggests.

                                                 B.
           Future Proof contends that the district court erred in determining that
   the second digit—“the similarity between the two marks,” Smack Apparel,
550 F.3d at 478 (cleaned up)—weighed “only marginally in favor of granting


   separate inquiries. Sun Banks, 651 F.2d at 315.
           20
             Where a plaintiff sought to enjoin a defendant “from using the name ‘Sun’ . . .
   in the advertising and promotion of banking services,” we analyzed third-party usage of
   “Sun”—not the plaintiff’s entire mark. Sun Banks, 651 F.2d at 313, 316.
           21
               Specifically, Future Proof says, “the marks are so similar that they differ only by
   the initial character(s)–‘V’ instead of ‘BR.’ Otherwise, the marks have the same number
   of syllables, the same stress pattern, and are made up of the exact same sequence of
   characters—IZZY—which causes the marks to not only rhyme, but when spoken, to be
   difficult to distinguish based solely on the initial consonant sounds.”




                                                 14
Case: 20-50323       Document: 00515659541              Page: 15       Date Filed: 12/03/2020




                                         No. 20-50323


   the injunction . . . .” That digit, the argument goes, weighs “heavily in favor
   of injunctive relief” for two reasons: the court erroneously (1) “focused on
   certain visual differences in product packaging” and (2) failed to consider the
   aural similarities of “brizzy” and “vizzy.” We disagree on both points.
           First, Future Proof claims that the court shouldn’t have considered
   differences in product packaging. But to determine the similarity of two
   marks, we examine “whether, under the circumstances of use, the marks are
   similar enough that a reasonable person could believe the two products have
   a common origin or association.” Xtreme Lashes, 576 F.3d at 228. And it is
   well established that “[c]ourts consider marks in the context that a customer
   perceives them in the marketplace,” which can include “labels, packages, or
   . . . advertising material directed to the goods . . . .” 22
           The district court correctly noted several differences in product pack-
   aging. Brizzy and Vizzy cans have different shapes. Moreover, Brizzy cans
   have “solid and dark backgrounds” with a “‘digital’ appearance with bub-
   bles and the vague shapes of drinking glasses.” Vizzy cans, on the other
   hand, feature white backgrounds and pictures of fruit. Finally, the text sur-
   rounding each mark is different. Brizzy cans have the flavor and the words
   “seltzer cocktail” in small text. Conversely, Vizzy cans feature the words
   “hard seltzer,” the flavor, and the “bolded text ‘With Antioxidant
   Vitamin C.’”
           Second, Future Proof claims that the court failed to consider aural
   similarities of the “B” and “V” consonants. That claim is baseless, because


           22
          Capece, 141 F.3d at 197 (cleaned up); see also 4 MCCARTHY ON TRADEMARKS
   AND UNFAIR COMPETITION § 23:26 (5th ed. 2020) (“The ‘meaning’ that is alleged to be
   similar is that which is known to the ordinary viewer or customer. . . . In determining the
   meaning and connotation which the trademark projects, it is proper to look to the context
   of use, such as material on labels, packaging, advertising and the like.”).




                                               15
Case: 20-50323        Document: 00515659541              Page: 16       Date Filed: 12/03/2020




                                         No. 20-50323


   the court did consider the aural similarities of “B” and “V.” It is true that
   the aural similarities of two marks are relevant. Capece, 141 F.3d at 201.
   Here, the only difference between the two marks is the “Br” and “V”
   consonants. And the Court of Customs and Patent Appeals did conclude that
   “‘VEEP’ and ‘BEEP’” are similar marks, because “[t]he consonant sounds
   ‘B’ and ‘V’ are likely to be misunderstood by the listener, depending as they
   do on such variables as the diction of the speaker and the hearing acuity of
   the listener.” Krim-Ko Corp. (Krim-Ko Div., Nat. Sugar Ref. Co.) v. Coca-
   Cola Bottling Co. of N.Y., 390 F.2d 728, 731–32 (C.C.P.A. 1968). The court
   didn’t provide any citation to support that claim, and the court didn’t analyze
   BRIZZY’s “Br” sound. Future Proof thus overemphasizes Krim-Ko’s per-
   suasive value, and, contrary to what Future Proof contends, Krim-Ko in no
   way “compels the conclusion” that BRIZZY and VIZZY are “confusingly
   similar . . . .” In any event, the district court concluded that the similarity of
   the “B” and “V” consonants “is relevant here.”
           Future Proof also contends that those aural similarities are “particu-
   larly important,” because consumers often purchase alcoholic drinks “by
   verbal request” in bars and restaurants. But Future Proof provides no evi-
   dence that its seltzers sell primarily—or at all—in bars and restaurants. 23 In
   fact, Future Proof tells us that consumers can find Brizzy at “retail locations”
   like “H-E-B” or “Circle K.” Even supposing that Brizzys pervade bars and
   restaurants, our precedent says only that “[s]imilarity of sound . . . may be
   taken into account,” not that we should place aural similarity on a pedestal.
   Marathon Mfg. Co. v. Enerlite Prod. Corp., 767 F.2d 214, 219 (5th Cir. 1985)



           23
              Future Proof does claim that “Coors intends its Vizzy hard seltzer products to
   compete head-to-head with Future Proof’s Brizzy® hard seltzer products in grocery and
   liquor stores, bars, and restaurants.” But that’s a statement of intent, not evidence of the
   locations where a consumer can find Brizzy.




                                               16
Case: 20-50323        Document: 00515659541              Page: 17       Date Filed: 12/03/2020




                                          No. 20-50323


   (emphasis added) (cleaned up). The court did not err in concluding that that
   digit weighs “only marginally in favor of granting the injunction . . . .”

                                                C.
           Future Proof claims that the court “did not correctly weigh” the sixth
   digit—“the defendant’s intent,” Smack Apparel, 550 F.3d at 478 (cleaned
   up)—because it found that that digit “weighs in favor of denying the injunc-
   tion.” Specifically, it claims that the sixth digit is “no worse than neutral.”
   Even assuming that the district court erred, that would not be substantial
   enough to render the court’s ultimate decision about likelihood of confusion
   an abuse of discretion.
           First, Future Proof claims that Coors and its executives were “keenly
   aware” and had “constructive notice” of Brizzy at the time they began mar-
   keting Vizzy. “But mere awareness of the senior user’s mark does not estab-
   lish . . . bad intent.” Streamline Prod., 851 F.3d at 456 (cleaned up). Instead,
   “[o]ur intent inquiry focuses on whether the defendant intended to derive
   benefits from the reputation of the plaintiff,” and we usually rely on evidence
   that a defendant “imitat[ed] . . . packaging material” or “adopt[ed] similar
   distribution methods.” Id. at 455, 456 (cleaned up). Future Proof provides
   no such evidence. Given its failure to provide evidence, Future Proof’s
   claims about Coors’s knowledge do not establish bad intent.
           Second, Future Proof says that the district court erroneously con-
   cluded that “[t]his digit weighs in favor of denying the injunction” even
   though that digit can only be neutral. Our precedent has used inconsistent
   language on that issue. We usually indicate that an absence of intent renders
   that digit neutral. 24 Conversely, we have also found that the digit can


           24
              See Xtreme Lashes, 576 F.3d at 229 (“However, with no evidence of Xtended’s
   intent, this factor is neutral.”); Viacom Int’l, 891 F.3d at 195 (“If there is no evidence of




                                                17
Case: 20-50323        Document: 00515659541              Page: 18       Date Filed: 12/03/2020




                                          No. 20-50323


   “weigh[] against finding a likelihood of confusion.”                   Streamline Prod.,
851 F.3d at 457. Coors is silent on that point.
           We do not resolve that inconsistency here. Even assuming, arguendo,
   that the district court got it wrong, that error would not tip the scales in favor
   of finding an abuse of discretion. Future Proof bears the burden of estab-
   lishing a likelihood of success, and it failed to provide evidence on that digit.
   Thus, even if the court employed the wrong language in drawing its con-
   clusion about that digit, it correctly concluded that the sixth digit does not
   support the injunction.

                                               D.
           Future Proof contends that the district court erred in determining that
   the seventh digit—“evidence of actual confusion” among consumers, Smack
   Apparel, 550 F.3d at 478 (cleaned up)—“weighs against granting the injunc-
   tion.” The court did not err in weighing that digit.
           The district court considered “one instance of actual confusion,”
   namely that a wholesaler confused Brizzy and Vizzy. The court concluded
   that (1) that was not evidence of actual confusion, because it involved a
   wholesaler—not a consumer—and (2) regardless, the instance involved a
   fleeting mix-up of names, which is insufficient to establish actual confusion.
   Future Proof objects to that first conclusion, contending that the district
   court was wrong to conclude that “a wholesaler is not a consumer” for pur-
   poses of actual confusion. We agree on that point. A “plaintiff need not . . .
   prove confusion in actual consumers,” where there is evidence of actual




   intent to confuse, then this factor is neutral.”); Capece, 141 F.3d at 203 (“If the defendant
   acted in good faith, then this digit of confusion becomes a nonfactor in the likelihood-of-
   confusion analysis, rather than weighing in favor of a likelihood of confusion.”).




                                                18
Case: 20-50323        Document: 00515659541              Page: 19       Date Filed: 12/03/2020




                                          No. 20-50323


   confusion “on [the] part of distributors.” 25 The district court thus incur-
   rectly concluded that wholesalers do not count as consumers.
           But the district court expressly set that erroneous conclusion aside
   and determined that, regardless, the alleged isolated incident was not “actual
   confusion,” but instead a fleeting “mix-up.” And it is telling that Future
   Proof does not object to that second conclusion. Actual confusion must be
   “more than a fleeting mix-up of names . . . .” Streamline Prod., 851 F.3d
   at 457 (cleaned up). A plaintiff “must show that the confusion . . . swayed
   consumer purchases.” Id. (cleaned up). Future Proof offered evidence that
   a wholesaler once asked a Future Proof employee about Vizzy, instead of
   Brizzy. 26 But Future Proof provides no evidence that that confusion “swayed
   consumer purchases.” Id. (cleaned up). At best, it has shown a “fleeting
   mix-up of names,” and that isn’t sufficient to establish actual confusion. Id.
   (cleaned up). Consequently, the district court did not err in concluding that
   Future Proof failed to show actual confusion.

                                                E.
           Future Proof contends that the district court “did not correctly
   weigh” the eighth digit—“the degree of care exercised by potential pur-
   chasers,” Smack Apparel, 550 F.3d at 478 (cleaned up)—because it found



           25
             Soc’y of Fin. Exam’rs. v. Nat’l Ass’n of Certified Fraud Exam’rs Inc., 41 F.3d 223,
   228 n.11 (5th Cir. 1995) (emphasis omitted) (citing Fuji Photo Film v. Shinohara Shoji
   Kabushiki Kaisha, 754 F.2d 591, 597 (5th Cir. 1985)); see also Fuji Photo, 754 F.2d at 597
   (“[T]he trial court appears to have believed that only actual confusion on the part of ulti-
   mate purchasers was relevant . . . . This was error . . . .”).
           26
              Future Proof also claims that one of its wholesalers “expressed concern about
   the confusion that its sales team will experience when simultaneously selling and distrib-
   uting Brizzy® products alongside the Vizzy product.” But that is an allegation about some-
   one’s opinion of confusion, not actual confusion. In any event, Future Proof provides no
   evidence that that confusion “swayed consumer purchases.” Id. (cleaned up).




                                                19
Case: 20-50323     Document: 00515659541            Page: 20    Date Filed: 12/03/2020




                                     No. 20-50323


   that that digit “provides little or no relevance . . . .” The court did not err.
          Future Proof gave the district court one piece of evidence to prove the
   degree of care: A 12-pack of Brizzy sells for the “low cost” of $14.99. Al-
   though we have concluded that, “[w]here items are relatively inexpensive, a
   buyer may take less care in selecting the item,” id. at 458 (emphasis added),
   we have never concluded that a low price is sufficient to establish a dearth of
   care. In fact, we often rely on affidavits or testimony to show a lack of con-
   sumer care. See, e.g., Xtreme Lashes, 576 F.3d at 231; Smack Apparel, 550 F.3d
   at 483. Future Proof provides no such evidence.
          Future Proof moreover urges that consumers make “quick decisions”
   about hard seltzers “in a crowded array, often in a crowded bar or restau-
   rant.” But Future Proof provides no affidavits, testimony, or other evidence
   supporting that proposition. In fact, Future Proof provides the pricing infor-
   mation for its 12-packs in “retail locations” like “H-E-B” or “Circle K”—
   not for individual cans a consumer might order at a bar or restaurant. With-
   out evidence that consumers typically make snap decisions to purchase
   Brizzy in teeming bars and restaurants, the district court correctly concluded
   the eighth digit does not favor granting the injunction.

                                          IV.
          Because a finding of a likelihood of confusion “need not be supported
   by a majority” of the digits and each digit “may weigh differently from case
   to case,” Streamline Prod., 851 F.3d at 453 (cleaned up), we review the
   court’s ultimate conclusion about likelihood of success for clear error. See
   Am. Rice, 518 F.3d at 328. In sum, the district court concluded that three
   digits supported the injunction and one weighed “marginally in favor of
   granting the injunction . . . .” But the court correctly concluded that the
   other four factors did not support the injunction. And, notably, the court
   correctly concluded that the two digits that have special importance, namely




                                          20
Case: 20-50323     Document: 00515659541          Page: 21   Date Filed: 12/03/2020




                                   No. 20-50323


   the sixth—which “may alone be sufficient to justify an inference that there
   is a likelihood of confusion,” Streamline Prod., 851 F.3d at 455—and the
   seventh—which constitutes the “best evidence of a likelihood of confusion,”
   Viacom Int’l, 891 F.3d at 197 (cleaned up)—did not support the injunction.
          The court did not commit clear error in concluding that Future Proof
   failed to carry its burden of showing a likelihood of success on the merits.
   Therefore, the decision isn’t one of the “extraordinary circumstances,” in
   which a district court so clearly erred that we will “reverse the denial of a
   preliminary injunction.” Anderson, 556 F.3d at 355–56. The court did not
   abuse its discretion.
          AFFIRMED.




                                        21